          Case 1:21-cv-10929-MBB Document 1 Filed 06/03/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                                            Civil Action No.:

                                )
ANTONIO SANTOS,                 )
      Plaintiff,                )
                                )
Vs.                             )
                                )
CITY OF BROCKTON and            )
JOHN/JANE DOES, POLICE OFFICERS )
      Defendants.               )
                                )

                       DEFENDANTS’ NOTICE OF REMOVAL
                        OF ACTION FROM STATE COURT

       Pursuant to 28 U.S.C. §1441(c) and 1446 the Defendants' petition for removal of

this action to the United States District Court for the District of Massachusetts. As grounds

therefore, the Defendants' states as follows:

1.     On or about April 14, 2021, the Plaintiff filed this suit in the Plymouth

       Superior Court, Civil Action No.2183CV00284.

2.     On or about May 4, 2021, the Plaintiff’s complaint was served upon the Defendant,

       City of Brockton. Attached as Exhibit A is a copy of the Plaintiff’s Complaint and

       summons, which was served upon the Defendant. Attached as Exhibit B is a copy of

       the USPS tracking information for tracking no. 70200640000009876915.

3.     In the Complaint, the Plaintiff alleges violations of his rights protected by the

       Constitution of the United States.
          Case 1:21-cv-10929-MBB Document 1 Filed 06/03/21 Page 2 of 3




4.      Because this matter is an action arising under federal law of which this Court has

        original jurisdiction, as authorized by 28 U.S.C. §1331, it is subject to removal

        under 28 U.S.C. §1441(c).

5.      This Notice of Removal is being filed within the time period required by law,

        28 U.S.C. §1446(b).


                                            Respectfully submitted,
                                            Defendants,
                                            By their attorney,


                                            /s/ Megan D. Bridges
                                            Megan D. Bridges, Esq.
                                            BBO# 681139
                                            City of Brockton
                                            City Hall - 45 School Street
                                            Brockton, MA 02301
                                            Tel. No. (508) 580-7110
                                            mbridges@cobma.us




Dated: June 3, 2021
          Case 1:21-cv-10929-MBB Document 1 Filed 06/03/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

        I hereby certify that this document was filed through the ECF system and will
therefore be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent this day to those participants
indicated as non-registered participants.


                                                             /s/ Megan D. Bridges________
                                                             Megan D. Bridges, Esq.
Dated: June 3, 2021
